Yoorhies, J.
The plaintiff obtained, in the lower Court, a judgment for a sum of money and for the delivery of a note of three hundred and sixty dollars, The appeal is suspensive, and the appeal bond is for the snm of three hundred and fifty dollars.
A motion to dismiss this appeal is based upon the ground, that the bond is insufficient in amount. The order of appeal does not fix the sum for which security should have been given, otherwise than by stating that it be conditioned according to law.
The bond furnished by the appellants covers the moneyed judgment, but not the amount of the note. It is, therefore, insufficient.
Appeal dismissed at costs of appellants.
Merrick, C. J., absent.